Name: Commission Regulation (EC) No 2368/1999 of 5 November 1999 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: EU finance;  trade;  America;  free movement of capital;  plant product
 Date Published: nan

 EN Official Journal of the European Communities6. 11. 1999 L 283/13 COMMISSION REGULATION (EC) No 2368/1999 of 5 November 1999 amending the import duties in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector (3), as last amended by Regulation (EC) No 2519/98 (4), and in particular Article 2 (1) thereof, Whereas: (1) the import duties in the cereals sector are fixed by Commission Regulation (EC) No 2299/1999 (5); (2) Article 2, (1) of Regulation (EC) No 1249/96 provides that if during the period of application, the average import duty calculated differs by EUR 5 per tonne from the duty fixed, a corresponding adjustment is to be made; such a difference has arisen; whereas it is there- fore necessary to adjust the import duties fixed in Regu- lation (EC) No 1872/1999, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 2299/1999 are hereby replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on 6 November 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 161, 29.6.1996, p. 125. (4) OJ L 315, 25.11.1998, p. 7. (5) OJ L 280, 30.10.1999, p. 12. EN Official Journal of the European Communities 6. 11. 1999L 283/14 ANNEX I Import duties for the products covered by Article 10(2) of Regulation (EEC) No 1766/92 CN code Description Import duty by land inland waterway or sea from Mediterranean, the Black Sea or Baltic Sea ports (EUR/tonne) Import duty by air or by sea from other ports (2) (EUR/tonne) 1001 10 00 Durum wheat high quality 31,79 21,79 medium quality (1) 41,79 31,79 1001 90 91 Common wheat seed 38,65 28,65 1001 90 99 Common high quality wheat other than for sowing (3) 38,65 28,65 medium quality 79,02 69,02 low quality 89,38 79,38 1002 00 00 Rye 78,32 68,32 1003 00 10 Barley, seed 78,32 68,32 1003 00 90 Barley, other (3) 78,32 68,32 1005 10 90 Maize seed other than hybrid 101,67 91,67 1005 90 00 Maize other than seed (3) 101,67 91,67 1007 00 90 Grain sorghum other than hybrids for sowing 78,32 68,32 (1) In the case of durum wheat not meeting the minimum quality requirements for durum wheat of medium quality, referred to in Annex I to Regulation (EC) No 1249/96, the duty applicable is that fixed for low-quality common wheat. (2) For goods arriving in the Community via the Atlantic Ocean or via the Suez Canal (Article 2(4) of Regulation (EC) No 1249/96), the importer may benefit from a reduction in the duty of:  EUR 3 per tonne, where the port of unloading is on the Mediterranean Sea, or  EUR 2 per tonne, where the port of unloading is in Ireland, the United Kingdom, Denmark, Sweden, Finland or the Atlantic Coasts of the Iberian Peninsula. (3) The importer may benefit from a flat-rate reduction of EUR 14 or 8 per tonne, where the conditions laid down in Article 2(5) of Regulation (EC) No 1249/96 are met. EN Official Journal of the European Communities6. 11. 1999 L 283/15 ANNEX II Factors for calculating duties (period from 29 October to 4 November 1999) 1. Averages over the two-week period preceding the day of fixing: Exchange quotations Minneapolis Kansas-City Chicago Chicago Minneapolis Minneapolis Minneapolis Product (% proteins at 12 % humidity) HRS2. 14 % HRW2. 11,5 % SRW2 YC3 HAD2 Medium quality (*) US barley 2 Quotation (EUR/t) 114,58 95,53 88,54 73,62 138,17 (**) 128,17 (**) 91,64 (**) Gulf premium (EUR/t)  7,52 4,16 6,78    Great Lakes premium (EUR/t) 16,17       (*) A discount of EUR 10/t (Article 4(1) of Regulation (EC) No 1249/96). (**) Fob Duluth. 2. Freight/cost: Gulf of Mexico  Rotterdam: 14,22 EUR/t; Great Lakes  Rotterdam: 26,33 EUR/t. 3. Subsidy within the meaning of the third paragraph of Article 4(2) of Regulation (EC) No 1249/96: EUR 0,00/t (HRW2) EUR 0,00/t (SRW2).